DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  in line 5, the limitation “an facing portion” appears to be a typo and should read “a facing portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular facing portion" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation refers to the “facing portion” in line 5 but it is unclear. 
Regarding claim 2, the limitation “the support portion supporting the valve body at a free end side in a radial direction supports the valve body at higher position” is uncelar.  It is not understood what the higher position is in reference to or what it the higher position is relative to.  Is the higher position directionally referring to the top or bottom of the of the shock absorber wherein the top or bottom would be considered a higher side and a lower side?  Is the higher position referring to a deflection of the valve disk? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morita (JP-2009299768).
Regarding claim 1, Morita discloses a valve case (fig 3, 5); an annular valve body (1), an outer peripheral end of which is a free end (1a at G) movable to both sides in an axial direction with respect to the valve case (fig 3, English abstract); an facing portion (at or near 2) provided in the valve case, the facing portion including an annular facing surface (2 at or near G) which is located on an outer peripheral side of the valve body and is configured to face the free end with a gap (fig 3, G); and a valve stopper (10 and/or 5a, English translation p. 3, paragraphs 6-10) capable of limiting an amount of a deflection of the valve body (English translation p. 3), wherein the valve stopper 10 and/or 5a) has a plurality of support portions (at least the portions on the axial faces of 10 and/or 5a) that are capable of supporting different positions of the valve body in a radial direction at different heights when the valve body deflects (at least different axial surface portions of 10 and/or 5a and depending on the bending rigidity adjustment of 1b, English translation p. 3, paragraphs 6-10), the valve case (5) has a cylindrical case portion (fig 1, at least 5b), the annular facing portion (2) protruding inward in the radial direction from an inner periphery of the case portion (fig 3), and a diameter of the free end of the valve body 1/1a) is larger than a diameter of an outer peripheral edge of the valve stopper (10 and/or 5a, fig 3), the outer peripheral edge being the support portion provided on an outer peripheral side among the plurality of support portions (fig 3 and English translation p. 3, at least paragraphs 6-10).
Regarding claim 2, Morita discloses wherein among the plurality of support portions, the support portion (at least at 1a) supporting the valve body at a free end side in a radial direction supports the valve body at higher position (at least when deflecting and depending on the damping characteristics desired the deflection of 1 is adjusted, English translation p.3 paragraph 7- p.4 paragraph 5). 
Regarding claim 3, Morita discloses wherein the valve stopper (10 and/or 5a) is configured to have a plurality of annular members having different inner or outer diameters (1b and/or 7/8), and each of the plurality of annular members is provided with the support portion (1b and /or 7/8 portions thereof and at least the inner periphery portions thereof).
Regarding claim 7, Morita discloses a valve case (5); an annular valve body (1), one of an inner peripheral end (fig 5) and an outer peripheral (fig 3) end of which is a free end (1a at least at G) movable to both sides in an axial direction with respect to the valve case (English translation p. 3 and abstract) and ; an facing portion (2) provided in the valve case (5/5b), the facing portion including an annular facing surface (2 at G) which is located on an inner peripheral side (fig 5) or an outer peripheral side (fig 3) of the valve body (5b) and is configured to face the free end with a gap (G); and a valve stopper (10 and/or 5a) capable of limiting an amount of a deflection of the valve body (English translation p. 3, paragraphs 6-10); and a spacer (7 and/or 8) that is interposed between the valve body (1) and the valve stopper (10 and/or 5a), wherein the valve stopper has a plurality of support portions that are capable of supporting different positions of the valve body in a radial direction at different heights when the valve body deflects (at least different axial surface portions of 10 and/or 5a and depending on the bending rigidity adjustment of 1b, English translation p. 3, paragraphs 6-10), the valve stopper (10 and/or 5a) has at least two stopper members (10 and 5a) having different inner or outer diameters (fig 3), and among at least the two stopper members, the plate thickness of the stopper member abutting the spacer (7/8) is larger than the plate thickness of the spacer (7/9 fig 3).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657